



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Siddiqui, 2016 ONCA 376

DATE: 20160518

DOCKET: C60692

Epstein, Pepall and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Muhammad Siddiqui

Appellant

Richard Litkowski, for the appellant

Nadia Thomas, for the respondent

Heard and released orally: May 13, 2016

On appeal from the conviction entered on December 15,
    2014 and the sentence imposed on July 6, 2015 by Justice
Roselyn
    Zisman
of the Ontario Court of Justice.

ENDORSEMENT

[1]

Early in the morning of March 3, 2013, the appellant was driving his
    Honda with three passengers, along the Queen Elizabeth Way (QEW). Ali Shahid,
    the passenger in the front seat, noticed a Nissan, driven by Ahmed Manzoor,
    beside them. Both cars increased their speed. The cars changed lanes several
    times. The Honda spun out of control and crashed. Mr. Shahid was ejected from
    the car and suffered serious injuries.

[2]

The appellant was charged with three counts of dangerous driving causing
    bodily harm. Mr. Manzoor was charged with dangerous driving.

[3]

The trial judge, citing
R. v. Roy,
[2012]
2 S.C.R. 60, correctly noted that to establish the
    offence of dangerous driving, the Crown had to prove that the appellant was
    driving in a manner that amounted to a marked departure from the standard of
    care that a reasonable person would observe in the particular situation.

[4]

With respect to Mr. Manzoor, the trial judge found that the
actus
    reus
was established, but not the
mens rea
. The trial judge had
    no doubt that Mr. Manzoors driving was negligent but was left with a
    reasonable doubt that it was a marked departure from the standard of care. The
    trial judge acquitted Mr. Manzoor.

[5]

The trial judge found the evidence to be much stronger as it pertained
    to the appellant. Mr. Shahid testified that just prior to the accident the
    appellant was driving around 170-180 km/h. He asked the appellant to slow down,
    but the appellant did not. Mr. Shahid testified that once again, he asked the
    appellant to slow down. Once again, the appellant did not heed Mr. Shahids
    warning. On this evidence, the trial judge found that at the time of the
    accident, the appellant was driving at a very high speed, refused to slow down
    when twice asked to do so and was tailgating the Nissan.

[6]

The trial judge found the appellant guilty of the charge relating to Mr.
    Shahid and acquitted him of the charges in relation to the other two
    passengers. The trial judge imposed a sentence of five months in jail and a five
    year driving suspension.

[7]

The appellant appeals both conviction and sentence.

[8]

Concerning the conviction appeal, the appellant submits that the trial
    judge misapprehended the evidence relating to causation. The appellant contends
    that even if the evidence supported a finding that the appellant was driving in
    a manner that represented a marked departure, there was insufficient evidence
    to support the conclusion that such driving was the cause of Mr. Shahids
    injuries. Specifically, while there was evidence that the appellant was
    speeding and made a lane change before the accident, there was no evidence of
    the manner of driving at the time of the accident. Furthermore, argues the
    appellant, the evidence that the Crown relied on as to the appellants driving
    at the time of the accident was unreliable.

[9]

We do not agree with this submission.

[10]

The trial judge made specific factual findings available to her on the
    evidence. Based on Mr. Shahids testimony, the appellant was speeding just
    prior to the accident and, significantly, he ignored repeated warnings to slow
    down. The trial judge explained why she accepted this evidence, Further, the
    trial judge accepted the evidence of a witness, Karen Johnson, who saw the two
    cars pass her a minute or so before the accident at a speed Ms. Johnson
    estimated to be approximately 150 km/h. The trial judge was not required to
    address each and every inconsistency in the evidence relevant to this issue.

[11]

The appellant also submits that in convicting him and acquitting Mr.
    Manzoor, the trial judge arrived at inconsistent verdicts. Based on the trial
    judges findings, Mr. Manzoors driving was the same as that of the appellant.

[12]

Again, we cannot accept this argument.

[13]

For a verdict to be inconsistent there must be no realistic view of the
    evidence or any rational logical basis upon which the verdicts may be
    reconciled.
R. v. Pittiman
, [2006] 1 S.C.R. 381.

[14]

The trial judge pointed to two key pieces of evidence that she felt made
    the case against the appellant stronger than that against Mr. Manzoor - Mr.
    Shahids evidence about the appellants speed and his ignored warnings about
    the speed. This evidence provided insight, not only as to the appellants
    driving, but also as to his state of mind at the time of the accident  that he
    had repeatedly been made aware of the dangerousness of his manner of driving,
    and repeatedly chose to ignore the warnings. Such evidence was not available in
    the case of Mr. Manzoor.

[15]

Based on the evidence that was available in relation to the appellants
    driving and state of mind, that was not available in relation to Mr. Manzoor,
    the high threshold for establishing an inconsistent verdict has not been met in
    this case.

[16]

Concerning the sentence appeal, the appellant argues that having
    determined that a custodial sentence was required, the trial judge erred in
    principle in failing to thoroughly consider the appellants request for an
    intermittent sentence.

[17]

We disagree.  The trial judge expressly addressed the appellants
    request for an intermittent sentence and was of the view that a five month
    custodial sentence was necessary.

[18]

We find no reason to interfere with the sentence imposed by the trial
    judge. The trial judge clearly showed she was mindful of the principle of
    restraint, particularly in the light of appellants status as a youthful first
    offender. The five month sentence imposed was fit in all of the circumstances
    of this offence and this offender.

[19]

The appeal as to conviction is therefore dismissed. Leave to appeal
    sentence is granted. The sentence appeal is dismissed.

Gloria
    Epstein J.A.

S.E. Pepall J.A.

K.M. van
    Rensburg J.A.


